DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,177,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent clams teaches [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1:
The Patent claim 1 teaches an apparatus [line 1, apparatus is a system], comprising: a plurality of memory cells configured to store data [lines 2-3]; and a processing device coupled to the plurality of memory cells [line 4], the processing device configured to manage optimization target data that at least initially includes read levels in addition to a target trim [lines 9-11], wherein the target trim corresponds to an adjustment level used to adjust voltage for reading a portion of the plurality of memory cells [lines 6-13; target trim is calibrated] ; and the optimization target data is managed based on iteratively calibrating the read levels based on associated results of reading the stored data [see again lines 6-13]; and removing one or more calibrated read levels from the optimization target data when the one or more calibrated read levels satisfy a target condition [lines 14-16].
The patent claim 1 teaches all of the claimed limitation of the instant claim 1.  Accordingly, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-20:
 Similarly to the claim 1, the claimed limitations of the instant claims 2-20 can also be founded in the patent claims 2-20.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,566,063. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent clams teaches [cited as line numbers in the parentheses] the instant claims as follows:

As per claim 1:
The Patent claim 1 teaches an apparatus [line 1], comprising: a plurality of memory cells configured to store data [lines 2-3]; and a processing device coupled to the plurality of memory cells [line 4], the processing device configured to manage optimization target data that at least initially includes read levels in addition to a target trim [lines 6-10], wherein the target trim corresponds to an adjustment level used to adjust voltage for reading a portion of the plurality of memory cells [lines 11-14; target trim is calibrated] ; and the optimization target data is managed based on iteratively calibrating the read levels based on associated results of reading the stored data [see again lines 11-14]; and removing one or more calibrated read levels from the optimization target data when the one or more calibrated read levels satisfy a target condition [lines 15-17].
The patent claim 1 teaches all of the claimed limitation of the instant claim 1.  Accordingly, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-20:
 Similarly to the claim 1, the claimed limitations of the instant claims 2-20 can also be founded in the patent claims 2-20.


Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record when a terminal disclaimer is filed to overcome the above-mentioned obvious-type double patenting rejection.  The claims would be allowable because none of the prior art of record teaches or fairly suggests the operation of managing the optimization target data by iteratively calibrating the read voltage levels and removing the calibrated read level from the optimization target data, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo et al., US 2015/0279473, teaches trim data that can be used to set internal programmable features [see para. 0030].
Miladinovie et al., US 2021/0191638, teaches iterating adjustment of an optimal read voltage level for flash memory [see para. 0022].
Mu et al., US 2014/0143630, teaches iteratively adjust the memory read voltage level [see para. 0061].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137